Memorandum Per Curiam.
Plaintiff’s proofs do not fully sustain her alleged cause of action.
On appeal by defendant Windsor Besidences, Inc., the judgment should be reversed and a new trial ordered, with costs to said appellant to abide the event.
Appeal from the order should be dismissed.
On plaintiff’s appeal the judgment should be affirmed, with costs.*
Hammer, McLaughlin and Eder, JJ., concur.
Judgment accordingly.

 See, also, Rufo v. South Brooklyn Sav. Bank, 268 App. Div. 1057, and cf. McCabe v. Cohen, 268 App. Div. 1064.— [Rep.